Citation Nr: 1630744	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  10-00 231A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a vision disability, to include cataracts as due to the exposure to ionizing radiation or as secondary to service-connected post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for rheumatoid arthritis of the hands and feet and/or arthritis of the hands and feet claimed as due to the exposure to ionizing radiation.

3.  Entitlement to service connection for bilateral pes planus.

4.  Entitlement to service connection for claimed bilateral plantar fasciitis with heel spurs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service from April 1953 to March 1957.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

When this case was before the Board in February 2012, it was decided in part and remanded for further development.  It is now before the Board for further appellate action.

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran seeks service connection for rheumatoid arthritis in his hands and feet.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court of Appeals for Veterans Claims (CAVC) held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  The record shows diagnoses of arthritis during the appeal period indicating that the Veteran may have a diagnosis of arthritis of the hands and feet and not rheumatoid arthritis.  Therefore, the issue was recharacterized above as service connection for rheumatoid arthritis of the hands and feet and/or arthritis of the hands and feet.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Vision/Cataract Disability

In the May 2016 informal hearing presentation, the Veteran's representative argued that a recent study found a relationship between cataract cases and lower doses of radiation.  The representative noted that the Veteran's dose falls within the estimate and upper bound of the dose threshold for cataract prevalence.  For this reason, this case should be remanded and referred to the Under Secretary for Benefits for consideration of this new study.  See 38 C.F.R. § 3.311(b)(1).

If the Veteran's vision/cataracts is not found to be related to exposure to radiation by the Under Secretary for Benefits, the issue of service connection for vision/cataracts disability should be adjudicated on a direct and secondary basis.  Although the Veteran has already been afforded a VA examination for his eye disability, the May 2015 VA examiner did not provide opinion as to whether the Veteran's vision/cataracts disability is aggravated by service-connected PTSD.

Rheumatoid Arthritis and Arthritis

In McClendon v. Nicholson, 20 Vet. App. 79 (2006), the Court reviewed the criteria for determining when an examination is required by applicable regulation and how the Board applies 38 C.F.R. § 3.159(c).  The three salient benchmarks are: competent evidence of a current disability or recurrent symptoms; establishment of an in-service event, injury, or disease; and indication that the current disability may be associated with an in-service event.  The Veteran submitted evidence from his private physician showing a diagnosis of rheumatoid arthritis dated in June and July of 2005 just prior to his date of claim.  Since that time, the medical evidence only shows diagnoses for arthritis and a prescription for naproxen.  Most of the diagnoses suggest general arthritis and do not specify where in the body he has arthritis.  The Veteran claims that his rheumatoid arthritis is due his exposure to ionizing radiation during service.  The record shows that he was exposed to radiation during service.  The Veteran has not been afforded a VA examination for rheumatoid arthritis.  Based on the above, the Board finds that the evidence of record triggers VA's duty to provide an examination and obtain an opinion.  See 38 C.F.R. § 3.159(c).

Pes planus and plantar fasciitis with heel spurs

The Veteran received a VA examination in May 2015 to determine if any current foot disability was related to service.  The examiner found that the Veteran had no current foot disability.  He noted that there was no evidence of pes planus or heel spurs and that plantar fasciitis had resolved.  Therefore, the examiner did not provide an opinion as to whether his foot disability began during service or whether his pes planus was aggravated by service.  A February 2005 VA treatment record notes plantar fasciitis pain.  A May 2005 VA treatment record notes a diagnosis of flat feet and plantar fasciitis.  June and July of 2005 private treatment record show diagnoses of plantar fasciitis, plantar fasciitis, and calcaneal spurs.  A September 2005 VA treatment record noted a diagnosis of pes planus, plantar fasciitis and heel spurs on both feet.  He also had arthritis changes in his feet at the time.  The Veteran filed his claim shortly thereafter in October 2005.  Although these diagnoses were not made during the Veteran's appeal period, the Board finds that they were made very close, in one instance one month prior, to the Veteran's date of claim and they should be considered relevant evidence.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  The Board finds that an addendum opinion is needed to determine whether the diagnoses made just prior to his claim date are related to his military service and whether his pes planus was aggravated by service.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2015).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Take appropriate action pursuant to M21-1, IV.ii.1.C to transfer the Veteran's claims file to the Jackson RO for development of the radiation claim under 38 C.F.R. § 3.311.  The Jackson RO must develop the pending claims.  All issues should be transferred to the Jackson RO and adjudicated at the Jackson RO.  

2. Refer the issue of service connection for vision/cataracts disability to the Under Secretary for Benefits for consideration of the new study provided by the Veteran's representative in the May 2016 informal hearing presentation.  

3. If the Under Secretary finds that the Veteran's vision/cataracts disability is not related to exposure to radiation during service, the case should then be adjudicated on a direct and secondary basis.  Note: the May 2015 VA examiner did not provide opinion as to whether the Veteran's vision/cataracts disability is aggravated by PTSD. 

4. The Veteran should be afforded a VA examination for the purpose of determining the nature and etiology of his rheumatoid arthritis in the hands and feet and/or arthritis in the hands and feet.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine: 

(1) What is the current diagnosis for the Veteran's pain in his feet and hands?  Does he have a diagnosis of rheumatoid arthritis or arthritis of the hands and feet?

(2) Is it at least as likely as not (a 50 percent or greater probability) that the diagnosis of the Veteran's pain in his feet and hands began during or is causally related to service, to include exposure to ionizing radiation that is documented in the claims file?

(3) Is it at least as likely as not (a 50 percent or greater probability) that the diagnosis of the Veteran's pain in his feet and hands is caused by or aggravated by a service-connected disability.  (In this context, "aggravation" refers to a permanent worsening beyond the natural progression of the disease.)

If the examiner finds the arthritis or rheumatoid arthritis is a radiogenic disease, please adjudicate the claim under 38 C.F.R. § 3.311 (2015). 

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion. 

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time. 

5. Return the claims file to the provider who conducted the May 2015 examination, if available, for an addendum addressing the Veteran's claimed feet disabilities.  The examiner should be requested to review the file and his examination report.  The examiner is asked to address the foot disabilities that were diagnosed in the months just prior to Veteran filing his claim:  

A February 2005 VA treatment record notes plantar fasciitis pain.  A May 2005 VA treatment record notes a diagnosis of plantar fasciitis.  June and July of 2005 private treatment record show diagnoses of plantar fasciitis and calcaneal spurs.  A September 2005 VA treatment record noted a diagnosis of plantar fasciitis and heel spurs on both feet.  He also had arthritis changes in his feet at the time.  

Upon completion of that review, the examiner should provide an opinion regarding whether it was at least as likely as not (i.e., probability of 50 percent or greater) that any of the above noted feet disability had clinical onset during service or otherwise was due to an injury or other event or incident of the Veteran's period of active service.   

The Veteran claims that he was not given boots in service that fit properly due to his pes planus and this caused additional feet disabilities.  

The examiner should also provide the following opinion regarding the Veteran's pes planus which was noted on his enlistment examination.  Diagnoses of pes planus were given to the Veteran just prior to the Veteran's date of claim.  It is also noted on his enlistment examination.  

Did the Veteran's pre-existing pes planus increase in severity during service?  If so, then provide an opinion as to whether the evidence clearly and unmistakably (i.e. undebatable or absolutely certain) demonstrates that the increase was due to the natural progression of the disability.

A discussion of the complete rationale for all opinions expressed should be included in the examination report.

An examination should only be provided to the Veteran if the examiner feels that another examination is necessary in order to provide the requested opinion.  If the May 2015 VA examiner is not available, another competent professional may provide the opinion after reviewing the May 2015 examination report and the claims file.  

If the examiner is unable to offer any of the requested opinions, it is essential that he offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

6. The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

7. Upon completion of the examinations ordered above, review the examination reports to ensure that they address the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

8. Readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


